“LOGO”          BDO Kazakhstanaudit LLP

Building 56a -

Microdistrict 6,

Almaty city,

Republic Kazakhstan, 480036

Telephone:

+7 3272-217/515, 282/583



Fax:

+7 3272-501 304



E-mail:



audit@online.ru




To:  Big Sky Energy Corporation




This is to advise you that BDO Kazakhstanaudit LLP has performed client
acceptance procedures and made a decision to accept Big Sky Energy Corporation
as audit client and to conduct an audit for 2005.




With respect




/s/ Sapar Koshkimbaev

Sapar Koshkimbaev

Managing Partner - General Director

BDO Kazakhstanaudit